United States Court of Appeals
                                                                       Fifth Circuit
                                                                     F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                       March 28, 2006

                                                                Charles R. Fulbruge III
                                                                        Clerk
                                No. 05-30901
                              Summary Calendar




WANDA TURNBOW,
                                                      Plaintiff-Appellant,

v.

SOCIAL SECURITY ADMINISTRATION
                                                       Defendant-Appellee.



           Appeal from the United States District Court
               for the Western District of Louisiana
                      (3:04-CV-01377-RGJ-JDK)


Before KING, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Appellant Wanda Turnbow appeals the district court’s adoption

of the magistrate judge’s report and recommendation that the

judgment of the Social Security Administration (“SSA”) denying her

application for disability benefits be affirmed. Turnbow’s primary

argument   on   appeal   is   that   the   SSA   Appeals   Council   and    the

magistrate judge erred in not considering the new evidence that she

presented to the Appeals Council after the administrative law judge


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
rendered her opinion.   Turnbow’s argument is without merit: Under

Higginbotham v. Barnhart, a district court should review additional

information that a petitioner submits to the Appeals Council after

the ALJ has reached a decision.1       Under Falco v. Shalala, however,

this rule applies only if the new information relates to the time

period for which the benefits were sought.2          Thus, the Appeals

Council and the district court are under no obligation to review

information submitted for the first time to the Appeals Council

when, as here, it relates only to the subsequent deterioration of

a previously non-disabling condition.

     The remainder of Turnbow’s arguments on appeal are without

merit; and, after reviewing the record, we affirm for the reasons

given by the magistrate judge.

AFFIRMED.




     1
      405 F.3d 332 (5th Cir. 2005).
     2
      27 F.3d 160, 164 (5th Cir. 1994).

                                   2